355 U.S. 284
78 S. Ct. 342
2 L. Ed. 2d 271
N. H. LYONS & CO., Inc., appellant,v.Isador LUBIN, as Industrial Commissioner of the  State of New York.
No. 614.
Supreme Court of the United States
January 6, 1958

Messrs. C. Dickerman Williams and Henry Alexander, for appellant.
Messrs. Louis J. Lefkowitz, Atty. Gen., of New York, John R. Davison, Sol. Gen. and Roy Wiedersum, Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.